The dissolution of the partnership of the defendants was not a breach of their covenant, and subjected them to no new liabilities to the plaintiff. (Hoffman v. Ætna InsuranceCompany, 32 N.Y., 405.) They neither demised, sold, underlet nor assigned the entire property embraced in the lease. They were not prohibited from subletting portions of the premises; and the exercise of this right, therefore, gave no cause of action to the plaintiff. The business conducted by some of the subtenants was more hazardous than that specified in the lease; and, under one of its provisions, the plaintiff was entitled to claim reimbursement to the extent of the difference of premium with which he might be charged for such extra risk. There was no claim in the complaint on account of extra insurance, and no breach of the covenant in this respect was alleged. It is quite apparent from the evidence, that if such a claim had been made, it could not have been sustained.
The judgment should be affirmed.
Judgment affirmed. *Page 83